      Case 1:15-cv-06885-LTS-SLC Document 265 Filed 02/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                               Plaintiffs,

       -v-
                                                        CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)


THE CITY OF NEW YORK, et al.,
                                                                            ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       Before the Court are Plaintiffs’ Letter-Motion for Sanctions (“Motion for Sanctions”) (ECF

Nos. 243–44, 246–49, 251) and Plaintiffs’ Letter-Motion to Compel (“Motion to Compel”) (ECF

Nos. 255–56, 259, 262). Pursuant to the discovery conference held today, February 5, 2021, the

Court orders as follows:


   1. Except as noted further at (4) below, Fact Discovery is REOPENED for the limited purpose

       of permitting Plaintiffs to: (i) re-depose Defendant Constantin Tsachas; and (ii) depose

       Chief Joseph Fox (ret.) (together, “Final Depositions”).

             a. The Final Depositions are limited in time to one-half day (3.5 hours) each, and

                limited in subject matter to the investigation for which audio recordings and

                additional documents were produced to Plaintiffs on November 16, 2020. (See

                ECF No. 244 at 1).

             b. Prior to the Final Depositions, the parties shall meet and confer regarding

                permissible exhibits to be used at the Final Depositions.

   2. The parties’ Motions to Seal are GRANTED as follows:
     Case 1:15-cv-06885-LTS-SLC Document 265 Filed 02/05/21 Page 2 of 2

            a. Plaintiffs’ Letter-Motion to Seal (ECF No. 243) is GRANTED, and accordingly

                Plaintiffs’ Motion for Sanctions (ECF No. 244) shall remain visible only to the case

                participants.

            b. Defendants’ Letter-Motion to Seal (ECF No. 246) is GRANTED, and accordingly

                Defendants’ Letter Response in Opposition to Plaintiffs’ Motion for Sanctions (ECF

                No. 247) shall remain visible only to the case participants.

            c. Plaintiffs’ Letter-Motion to Seal (ECF No. 248) is GRANTED, and accordingly

                Plaintiffs’ Letter Reply in Support of Plaintiffs’ Motion for Sanctions (ECF No. 249)

                shall remain visible only to the case participants.

   3. By Wednesday, February 10, 2021 at 5:00 pm, counsel for Defendants shall email to the

         Court (at Cave_NYSDChambers@nysd.uscourts.gov) a password-protected folder

         containing the complaint concerning the disciplinary investigations referenced in

         Plaintiffs’ Motion to Compel (“Defendants’ Ex Parte Submission”). (See ECF No. 256).

   4. The Court defers ruling on Plaintiffs’ Motion to Compel until after reviewing Defendants’

         Ex Parte Submission.

         The Clerk of Court is respectfully directed to close ECF Nos. 243–44, 246, 248, and 251.


Dated:          New York, New York
                February 5, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
